DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 12/15/2020.  
Claims 1-8, 10-17, 19-22 are pending in the case.  Claims 1, 11, and 20 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on 09/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 16/821,017 and prior patent No. 10,209,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Allowable Subject Matter
Claims 1-8, 10-17, 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 11, and 20 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Sudo et al. (U.S. 2008/0024666 A1) and Chiang et al. (U.S. 2010/0081475 A1) fail to clearly teach or fairly suggest the combination of following limitations: 

receive, via the touch screen, a first input on the combined graphical user interface, wherein the first graphical user interface and the second graphical user interface are separated from each other within the combined graphical user interface by a divider,
control the touch screen to display, in response to the first input, a first content corresponding to the first application in a first region of the touch screen and a second content corresponding to the second application in a second region of the touch screen, 
identify a request to display one or more graphical user interfaces, 
control the touch screen to display, in response to the request, the one or more graphical user interfaces in a third region, 
select, based on a second input, a third graphical user interface from the one or more graphical user interfaces, and 
control the touch screen to display a third content corresponding to a third application related to the third graphical user interface in the first region of the touch screen or the second region of the touch screen, 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.

Kim et al. (US 2009/0228820 A1): a method and device configure to display an application list in response to a user input (see Fig. 1A and ¶ 0051).  The user input on a control such as a marker 150 can reveal or hide the toolbar 120 (see ¶ 0051), the toolbar 120 provides the user with an application activation interface such that the user may perceive and activate the applications as desired (see ¶ 0053)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179